DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.
 
Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “wherein the at least one binder is formed by 10-25% by weight of polylactide based on weight of the entire polymer-bonded refill composition” as well as the limitation “10 to 25% by weight polylactide”. In order words, the claim recites the amount of polylactide binder twice. In order to avoid potential confusion, it is suggested that Applicants amend the claim such that the amount of polylactide is recited only once in the claim.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities: Claim 21 recites the phrase “wherein the at least one binder is formed by 15-25% by weight of polylactide based on weight of the entire polymer-bonded refill composition” as well as the limitation “15 to 25% by weight polylactide”. In order words, the claim recites the amount of polylactide binder twice. In .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 17-19, 21, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites that the polymer-bonded refill comprises “at least one binder; at least one wax; graphite as a colorant; and at least one filler, wherein the at least one filler includes graphite” as well as the limitations that the composition comprises: 10 to 25% by weight polylactide, 5 to 15 % by weight wax, 0.1 to 2.5 % by weight palm oil and remainder graphite. This combination of limitations renders the scope of the claim confusing for the following reasons. By reciting “remainder graphite” the composition cannot contain any other additional ingredients other the recited amounts of polylactide, wax, and palm oil and graphite. That is, the composition comprises a total of 15.1 to 15.1 to 42.5 wt. % polylactide, wax, and palm oil and therefore the composition comprises 84.9 to 57.5 wt. % graphite. The claim recites that the 

Claim 19 recites the limitation “wherein the at least one filler further includes at least one filler selected from the group consisting of hexagonal boronitride, phyllosilicates, chalk, and barite” which renders the scope of the claim confusing for the following reasons. Claim 12 from which claim 19 depends recites that the composition comprises: 10 to 25% by weight polylactide, 5 to 15 % by weight wax, 0.1 to 2.5 % by weight palm oil and remainder graphite. By reciting the limitation “remainder graphite”, the composition cannot contain any other additional ingredients other the recited amounts of polylactide, wax, and palm oil and graphite. Claim 19 recites that a further filler is present in the composition, however, based on the limitations in claim 12 a further filler cannot be present. Accordingly, it is unclear how a further filler can be present in the composition, when the composition of claim 12 necessarily prohibits such additional ingredients.

Claim 21 recites the limitation “wherein the at least one filler includes graphite” as well as that graphite comprises 0-57.5 % by weight”.  That is, the first limitation requires that graphite is present, while the second limitation has a lower bound amount of zero (0) graphite and therefore graphite is not present in the composition. Thus, the combination of these two (2) limitations renders the scope of the claim confusing given that it is unclear if graphite is required by the claim or if graphite is optional as specified by the range 0-57.5 % by weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Thies (US 2007/0289482, hereafter Thies ‘482) in view of Kanazawa et al (US 2007/0197602) and Thies et al (US 2011/0129284, hereafter Thies ‘284).

Regarding claim 21, Thies ‘482 discloses a color lead for writing devices comprising a binder, i.e. cellulose derivative such as carboxymethyl cellulose, wax, i.e. calcium stearate, a colorant, and a filler (Abstract, [0002], [0015], [0021]-[0023], and [0027]-[0028]). The amount of binder is disclosed as 2 to 13 wt. % ([0025]). The calcium stearate comprises 4 to 25 wt. % of the composition, overlapping the recited range of 5 to 15 wt. % ([0025]). It is noted that the recited range of graphite encompasses an amount of zero (0) wt. %. Accordingly, graphite recited in the present claims are not required.
The reference discloses binder in an amount of 2 to 13 wt. %, while the present claims require 15 to 25 wt. %. It is apparent, however, that the instantly claimed amount of binder and that taught by Thies ‘482 are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed 
	In light of the case law cited above and given that there is only a “slight” difference between the amount of binder disclosed by Thies ‘482 and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of binder, it therefore would have been obvious to one of ordinary skill in the art that the amount of binder disclosed in the present claims is but an obvious variant of the amounts disclosed in Thies ‘482, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
While the reference discloses carboxymethyl cellulose, the reference does not disclose that the binder is polylactide as recited in the present claims.
Kanazawa et al discloses binders such as carboxymethyl cellulose and polylactide acid, i.e. a polylactide ([0052]). 
In view of Kanazawa’s recognition that carboxymethyl cellulose and polylactide acid are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute carboxymethyl cellulose with polylactide acid and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Thiel '482 teaches all the claim limitations as set forth above. However, the reference does not disclose that the composition is comprises palm oil as recited in the present claims.

Given that both Thiel '482 and Thiel '284 are drawn to coloring compositions comprising polymer, wax, fillers, and colorants, and, given that Theil ‘482 does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the palm oil as taught by Thiel ‘284, it would therefore have been obvious to one of ordinary skill in the art to include such oils in the composition disclosed by Thiel ‘482 with a reasonable expectation of success.
While there is no disclosure that the composition is “a polymer-bonded refill for writing, drawing and/or painting tools" as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “a polymer-bonded refill for writing, drawing and/or painting tools", recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art composition and further that the prior art structure which is a composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
While there is no disclosure that the color lead is “a pencil refill" as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art composition and further that the prior art structure which is a composition .

Response to Arguments
Applicant's arguments filed on 8/11/2021 and 12/7/2021 have been fully considered but they are not persuasive. 

In the Remarks filed on 8/11/2021, Applicants argue that simply because the pharmaceutical of Kanazawa has a binder material similar to one found in the present invention does not mean it would be obvious to substitute the binder of Kanazawa et al for the binder of Thies to arrive at the present invention.  However, it is significant to note that Applicants have not proffered any evidence, i.e. data, supporting their position that it would not be obvious to substitute the binder of Kanazawa et al for the binder of Thies to arrive at the present invention. To that end, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the non-interchangeability or non-equivalence of carboxymethyl cellulose and polylactide acid must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Applicants argue that there is nothing in the teachings of Kanazawa et al that would suggest to one skilled in the art of pencil leads/refills that replacing the binder of Thies with the 

Applicants argue that the binder in Kanazawa et al, i.e. an effective pharmaceutical, is for accomplishing a completely different final objective than the present invention, i.e. a polylactide containing polymer-bonded refill that does not comprise primary properties of being capable of being sharpened, coloration, strength, cover, and eras ability of the refill. However, firstly it is noted that Kanazawa et al discloses carboxymethyl cellulose and polylactide are both used as binders, i.e. a substance that acts cohesively to hold the disclosed pharmaceutical composition together. In the instant case, the polylactide of the instant composition is also used to hold the claimed composition together. Accordingly, the Examiner’s position remains that the polylactide in both the instant composition and that disclosed by Kanazawa necessarily functions in an identical fashion, i.e. to hold or to bind the respective compositions together. 
Secondly, it is noted that the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that simply because Kanazawa teaches that carboxymethyl cellulose and polylactide are substitutable for one another in a pharmaceutical product does not give any teaching or indication that such a substitution would be obvious, desirable or could lead to any beneficial results in connection with pencil leads. However, as discussed above Kanazawa et al discloses that both the carboxymethyl cellulose and polylactide are both used as binders, i.e. a substance that acts cohesively to hold the discloses pharmaceutical composition together. In the instant case, the polylactide of the instant composition is also used to hold the claimed composition together. Accordingly, the Examiner’s position remains that the polylactide in both the instant composition and that disclosed by Kanazawa necessarily functions in an identical fashion, i.e. to hold or to bind the respective compositions together. Secondly, it is noted that Applicants have not proffered any evidence that it would not be obvious to substitute the binder of Kanazawa et al for the binder of Thies to arrive at the present invention.

In the Remarks filed on 12/7/2021 Applicants point to the 37 C.F.R. 1.132 Declaration filed on 12/7/2021 and argue that there is no predictability that the binder of Kanazawa et al would provide the desired properties required by the invention, particularly relating to a refill being capable of being sharpened, its coloration, strength, coverage and erasability. However, while the Declaration may state that there is no predictability that the binder of Kanazawa et al would provide the desired properties required by the invention, particularly relating to a refill being capable of being sharpened, its coloration, strength, coverage and erasability, the 

Applicants point to Paragraph 6 of the Declaration where Applicants state that “[a] person skilled in the art of developing pencil leads and refills, such as myself, would not consider teachings related to a pharmaceutical composition for suggestions on the construction and composition of a pencil lead or refill”. However, as discussed above, the Declaration does not proffer any evidence, i.e. data, that the carboxymethyl cellulose and polylactide binders disclosed by Kanazawa et al are not in fact equivalent and interchangeable.

Applicants further point to Paragraph 6 of the Declaration in Paragraph 6 which states that “[s]imply because the pharmaceutical of Kanazawa et al. has a binder similar to one found in the present invention does not mean it would be obvious to substitute the binder of Kanazawa et al. for the binder of Thies”. However, as discussed above, the Declaration does not proffer any evidence, i.e. data, that the carboxymethyl cellulose and polylactide binders disclosed by Kanazawa et al are not in fact equivalent and interchangeable.

Applicants further point to Paragraph 6 of the Declaration in Paragraph 6 which states that “[a] person skilled in the art, such as myself, when developing a refill has the objective of providing a refill without compromising the primary properties of being capable of being sharpened, coloration, strength, coverage and erasability of the refill”.  However, as discussed above, the Declaration does not proffer any evidence, i.e. data, that the carboxymethyl cellulose 
Secondly, it is noted that Kanazawa et al discloses that carboxymethyl cellulose and polylactide are both used as binders, i.e. a substance that acts cohesively to hold the disclosed pharmaceutical composition together. In the instant case, the polylactide of the instant composition is also used to hold the claimed composition together. Accordingly, the Examiner’s position remains that the polylactide in both the instant composition and that disclosed by Kanazawa necessarily functions in an identical fashion, i.e. to hold or to bind the respective compositions together. 
Finally, it is noted that the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In Paragraph 6 of the Declaration Applicants further argue that “[s]ince the disclosure of Kanazawa et al. provides no guidance on how polylactide might affect the properties of a refill, a person skilled in the art would not consider the binder of Kanazawa et al. for use in a lead refill because there is no indication that the binder would be beneficial, useful or detrimental for achieving the desired characteristics of the lead refill as mentioned above.” However, as discussed above, the Declaration does not proffer any evidence, i.e. data, that the carboxymethyl cellulose and polylactide binders disclosed by Kanazawa et al are not in fact equivalent and interchangeable. 
Secondly, it is noted that Kanazawa et al discloses carboxymethyl cellulose and polylactide are both used as binders, i.e. a substance that acts cohesively to hold the 
Finally, it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In Paragraph 7 of the Declaration Applicants argue that “[t]he binding in Kanazawa et al. is for accomplishing a completely different final objective (i.e. an effective pharmaceutical) than in the present invention (i.e. a polylactide containing polymer-bonded refill that does not compromise the primary properties of being capable of being sharpened, coloration, strength, coverage and eras ability of the refill). Therefore, a person skilled in the art would not consider the disclosure of Kanazawa et al. for suggestions to modify the disclosure of Thies”. However, firstly it is noted that in Kanazawa et al carboxymethyl cellulose and polylactide are both used as binders, i.e. a substance that acts cohesively to hold the disclosed pharmaceutical composition together. In the instant case, the polylactide of the instant composition is also used to hold the claimed composition together. Accordingly, the Examiner’s position remains that the polylactide in both the instant composition and that disclosed by Kanazawa necessarily functions in an identical fashion, i.e. to hold or to bind the respective compositions together. 
Secondly, it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that the matter with which Kanazawa et al deals is pharmaceutical and Applicants does not see how anything in the field of pharmaceuticals would commend itself to an invention attention in considering the problem of providing a refill for writing, drawing and/or painting, without compromising the primary properties of being capable of being sharpened, coloration, strength, coverage and erasability of the refill. However, firstly it is noted that Kanazawa et al discloses carboxymethyl cellulose and polylactide are both used as binders, i.e. a substance that acts cohesively to hold the disclosed pharmaceutical composition together. In the instant case, the polylactide of the instant composition is also used to hold the claimed composition together. 
Furthermore, as evidenced by the Abstract of  Hashiba et al (US 2004/0096623), Paragraph [0079] of Kinoshita et al (2006/0083151), Paragraph [0021] of Bilodeau et al (2011/0104465), and Paragraph [0029] of Kerstens et al (US 2012/0099422) polylactide or polylactic acid is a known binder in a variety of different art areas. Accordingly, the Examiner’s position remains that the polylactide in both the instant composition and that disclosed by Kanazawa necessarily function in an identical fashion, i.e. to hold or to bind the composition together. 
Secondly, it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that simply because the pharmaceutical of Kanazawa has a binder material similar to one found in the present invention does not mean it would be obvious to substitute the binder of Kanazawa et al for the binder of Thies to arrive at the present invention.  However, it is significant to note that Applicants have not proffered any evidence, i.e. data, supporting their position that it would not be obvious to substitute the binder of Kanazawa et al for the binder of Thies to arrive at the present invention. To that end, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the non-interchangeability or non-equivalence of carboxymethyl cellulose and polylactide acid must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Applicants argue that there is nothing in the teachings of Kanazawa et al that would suggest to one skilled in the art of pencil leads/refills that replacing the binder of Thies with the binder of Kanazawa et al would provide a pencil lead refill that solved the problem of the present invention. However, as discussed in the rejections above, in view of Kanazawa’s recognition that carboxymethyl cellulose and polylactide are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute carboxymethyl cellulose with polylactide acid and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for 

Applicants argue that het binder in Kanazawa et al, i.e. an effective pharmaceutical, is for accomplishing a completely different final objective than the present invention, i.e. a polylactide containing polymer-bonded refill that does not comprise primary properties of being capable of being sharpened, coloration, strength, cover, and eras ability of the refill. However, firstly it is noted that in Kanazawa et al discloses both the carboxymethyl cellulose and polylactide are both used as binders, i.e. a substance that acts cohesively to hold the discloses pharmaceutical composition together. In the instant case, the polylactide of the instant composition is also used to hold the claimed composition together. Accordingly, the Examiner’s position remains that the polylactide in both the instant composition and that disclosed by Kanazawa necessarily functions in an identical fashion, i.e. to hold or to bind the respective compositions together. Secondly, it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that simply because Kanazawa taches that carboxymethyl cellulose and polylactide are substitutable for one another in a pharmaceutical product does not give any teaching or indication that such a substitution would be obvious, desirable or could lead to any beneficial results in connection with pencil leads. However, as discussed above Kanazawa et al 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767